IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                    : No. 77 MM 2022
                                                 :
                                                 :
               v.                                :
                                                 :
                                                 :
 JOHNNY J. MILLER                                :
                                                 :
                                                 :
 PETITION OF: SPENCER H.C. BRADLEY,              :
 ESQUIRE                                         :

                                         ORDER


PER CURIAM

       AND NOW, this 4th day of November, 2022, in consideration of the Application to

Withdraw as Counsel, this matter is REMANDED to the Court of Common Pleas of

Dauphin County for that court to determine whether to grant Attorney Spencer H.C.

Bradley leave to withdraw.

       Criminal defense counsel’s duty of representation continues until a court permits

the attorney to withdraw. See Pa.R.Crim.P. 120(B)(1) (stating that an attorney for a

criminal “defendant may not withdraw his or her appearance except by leave of court”).

Absent judicial permission to withdraw, the attorney’s duty continues through review in

this Court.   See Pa.R.Crim.P. 122(B)(2) and Comment (specifying that the duty of

representation continues through review in this Court).

       In the event the Court of Common Pleas of Dauphin County court permits Attorney

Bradley to withdraw, the court is to resolve any other related questions, including whether

to appoint counsel to represent Johnny J. Miller on allocatur review.
      The Court of Common Pleas of Dauphin County is DIRECTED to enter its order

on remand within 90 days and to inform this Court promptly of its determination.




                                   [77 MM 2022] - 2